Citation Nr: 9907864	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  94-07 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Sepulveda, 
California


THE ISSUE

Entitlement to payment of unauthorized medical expenses.

(The issues of entitlement to an effective date earlier than 
May 6, 1991, for a 100 percent disability rating for a 
seizure disorder, and entitlement to a disability rating in 
excess of 30 percent for conversion reaction will be the 
subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to June 
1943, and from September 1950 to July 1954.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Medical Center (VAMC) in February 
1993.  That decision denied the veteran's claims of 
entitlement to payment for unauthorized medical expenses in 
January 1992, March 1992, May 1992, and September 1992.  The 
denial was duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1. During 1992, the veteran was 100 percent service connected 
for seizure disorder and 30 percent service-connected for 
conversion reaction..

2. Treatment for a seizure at the Sepulveda, California, VAMC 
was feasibly available to the veteran.

3. No cognizable evidence shows that the veteran's 
transportation by Los Angeles Fire Department paramedics and 
emergency room treatment at the Kaiser Permanente medical 
facility in Panorama City, California on January 31, 1992, 
March 10, 1992, May 2, 1992, and September 26, 1992, involved 
an emergent, life-threatening situation such that it would 
have been unreasonable, unsound, unwise, or impractical to 
receive treatment through VA.


CONCLUSION OF LAW

The veteran's claim for payment of medical expenses incurred 
on January 31, 1992, March 10, 1992, May 2, 1992, and 
September 26, 1992 at the Kaiser Permanente medical facility 
in Panorama City, California lacks legal merit. 38 U.S.C.A. 
§§ 1728, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 17.120, 
17.130 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

At the outset, the Board notes that at the time the medical 
expenses were incurred, the veteran was service connected for 
the following: a seizure disorder rated at 100 percent 
disabling and conversion reaction rated at 30 percent 
disabling.

An Emergency Medical Service (EMS) report dated January 31, 
1992, noted the veteran had a possible seizurebut was post-
ictal upon arrival.  The level of distress was noted to be 
moderate and he was disoriented.  His breathing appeared 
normal, and his skin was diaphoretic.

An "Authorized Non-VA Hospitalization" form noted the 
veteran's treatment was emergent.

A Kaiser Permanente (Kaiser) Emergency Department record 
dated on January 31, 1992, noted the veteran had a history of 
seizure disorder.  He had become dazed and had a generalized 
clonic seizure for one minute.  He was poorly responsive for 
10 to 15 minutes, noted to be longer than usual, so he was 
brought to the ER.  The veteran was noted to respond slowly.  
The veteran was admited at 10:56 a.m., and by 6 p.m. was 
noted to be alert and reported being back to normal.  He was 
to be discharged to Sepulveda VAMC, but it was reported that 
there were no beds.  He was discharged to his residence, a 
nursing home.

An EMS report dated on March 10, 1992, noted the veteran was 
having a possible seizure.  He was noted to be disoriented 
with altered consciousness.  He was noted to have a severe 
level of distress.His breathing appeared normal.  He had pale 
diaphoretic skin.

A report of from the Kaiser Emergency Department dated on 
March 10, 1992 noted the veteran had an altered mental 
status.  The veteran was noted to have a history of seizures.  
He had a seizure that morning, and was usually treated at 
Sepulveda VA.  The veteran was noted to be alert and oriented 
times three.  He had slurred speech.  The impression was 
seizure disorder.

A report of contact dated on March 10, 1992, noted the 
veteran was admitted to Kaiser ER with an emergency diagnosis 
of seizure.  It was noted to be an emergency.  The veteran's 
brother was reported to have been the point of contact.

An "Authorized Non-VA Hospitalization" form noted the 
veteran's treatment was emergent.

An EMS report dated May 2, 1992 noted the veteran had a grand 
mal seizure.  He was noted to have a history of the same.  He 
was awake and disoriented.  He was noted to have an altered 
L.O.C. (level of consciouness).  He was in moderate distress.  
The veteran's breathing was clear.  His skin appeared normal.  
His pulse was 100 R (regular).

A Kaiser Emergency Department record dated on May 2, 1992, 
noted that the veteran was brought in by ambulance after 
having a 25 minute seizure while playing a card game.  The 
veteran was noted to have stopped seizing after arriving at 
the hospital for five to ten minutes.  The impression was s/p 
(status post) seizure, h/o (history of) complex partial 
seizure.  The veteran was reported as saying he had several 
seizure per month.

A form titled "Authorized Non-VA Hospitalization" noted 
that the treatment was emergent.

An EMS report dated September 26, 1992, notes the veteran was 
found on the floor with an altered level of consciousness 
(noted in the report as Alt. L.O.C.).  There were no signs of 
trauma.  The veteran's level of distress was noted to be 
mild.

A Kaiser Emergency Department record dated on September 26, 
1992, noted that the veteran was found on the floor of his 
nursing home.  He was noted to have a history of seizures and 
dizzy spells.  He had been discharged from the Sepulveda VAMC 
on September 25.  The notes appear to note that the people in 
the nursing home know nothing about him.  The veteran was 
noted to be probably post-ictal.  He was alert and oriented 
and his breathing was fine.  

A report of Authorized Non-VA Hospitalization noted the 
treatment was emergent and was for an service-connected 
disability.  The reviewing physician noted that the veteran 
had several visits to an ER (emergency room) near his home 
should be revaluated in Neurology and be treated in 
Sepulveda.

A letter dated February 17, 1993 was sent to the veteran 
informing him that VA was without authoritiy to pay because 
VA facilities were feasibly available.

The veteran submitted a statement that noted there was no VA 
EMS ambulance available to transport the veteran to any VA 
facility from his residence.  The only EMS ambulance that the 
veteran's nursing home would call during an urgent emergency 
basis because of their close proximity and rapid response was 
the LAFD (Los Angeles Fire Department) paramedics.  The LAFD 
paramedics would only transport the veteran to their 
designated emergency room, in the veteran's case, the Kaiser 
medical facility in Panorama City.  They would not transport 
the veteran to the VAMC - Sepulveda.  The veteran was noted 
to have no choice in the decision, and must go where the LAFD 
paramedics took him, considering the urgency of his medical 
condtion while experiencing acute seizure activity.  The 
veteran asserted that under those circumstances the nearest 
VA facility was not feasibly available to the veteran.

The veteran submitted a statement noting that VA was notified 
of the veteran's treatment on January 31, 1992, March 10, 
1992, May 2, 1992, and September 26, 1992.

A progress note, dated May 1993, notes that it should be made 
clear to the retirement home staff that the veteran is to be 
brought to the VA whenever possible.  If the veteran was 
deemed truly an emergency then it is totally appropriate to 
summon paramedics.  It would appear that the veteran was 
stabilized at the scene by paramedics in which event another 
ambulance service could transport the veteran to the VA 
medical center.  A meeting to discuss the situation with the 
veteran, his family and retirment home staff was urged.

The veteran submitted copies of handwritten notes (apparently 
from the veteran's brother) that detail the events 
surrounding the veteran's admissions to private treatment.

Analysis

The Board notes that the regulations pertaining to payment of 
unauthorized medical expenses were redesignated and amended 
in May 1996.  References contained in this decision are to 
the redesignated section numbers.  In the statement of the 
case, the VAMC provided the text of the regulation and 
identified the old section numbers. Since the text of the 
regulation was not altered, the veteran has not been 
prejudiced in his ability to understand the controlling legal 
authority in this matter. Bernard v. Brown, 4 Vet. App. 384 
(1993).

Treatment at non-VA or Federal medical facilities at VA 
expense requires prior authorization. The controlling 
regulation, 38 C.F.R. § 17.54 (1998), provides that

(a) The admission of a veteran into a 
non-VA hospital at VA expense must be 
authorized in advance. one, 
telegraph, or other communication, made 
by the veteran or by others in his or her 
behalf is dispatched to the VA (1) for 
veterans in the 48 contiguous States and 
Puerto Rico, within 72 hours after the 
hour of admission, including in the 
computation of time Saturday, Sunday, and 
holidays, or (2) for veterans in a 
noncontiguous State, territory, or 
possession of the United States, 
(including Puerto Rico) if facilities for 
dispatch of application as described in 
this section are not available within the 
72-hour period, provided the application 
was filed within 72 hours after 
facilities became available.

(b) When an application for admission by 
a veteran in one of the 48 contiguous 
States in the United States or in Puerto 
Rico has been made more than 72 hours 
after admission, or more than 72 hours 
after facilities were available in a 
noncontiguous State, territory, or 
possession of the United States, 
authorization for continued care at VA 
expense shall be effective as of the 
postmark or dispatch date of the 
application, or the date of any telephone 
call constituting an informal 
application.

However, where prior authorization for treatment is not 
obtained, treatment for non-VA medical facilities at VA 
expense may still be allowed, pursuant to the provisions of 
38 C.F.R. § 17.120 (1998). The regulation finds that, to the 
extent allowable, payment or reimbursement for the expenses 
of care, not previously authorized, in a private or public 
(or Federal) hospital not operated by VA, or of any medical 
services not previously authorized including transportation 
(except prosthetic appliances, similar devices, and repairs) 
may be paid on the basis of a claim timely filed, under the 
following circumstances:

(a) for veterans with service-connected 
disabilities. Care or services not 
previously authorized or rendered to a 
veteran in need of such care or services: 
(1) For an adjudicated service-connected 
disability; (2) for nonservice- connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; (3) for any 
disability of a veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability; (4) 
for any illness, injury, or dental 
condition services for any 
of the reasons enumerated in 38 C.F.R. § 
17.48(j) (1997); and

(b) in a medical emergency. Care and 
services not previously authorized or 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and

(c) when Federal facilities are 
unavailable. VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable 
or treatment had been or would have been 
refused. 38 U.S.C.A. § 1728; 38 C.F.R. § 
17.120.

The veteran satisfies the first prong of the aforementioned 
criteria for reimbursement because treatment was for a 
service-connected disability.

The evidence does not support a finding that his ER treatment 
was provided as a result of a medical emergency, or of such a 
nature that delay due to travel time would be involved, were 
he to receive treatment at a VA facility it would have been 
hazardous to his life or health. Although he argues that his 
seizure warranted such immediate action, he, being a layman, 
is not competent to say so.  There are forms of record that 
indicate the treatment was an emergency, however, a rationale 
for that opinion is not of record.  The subsequent review by 
a fee basis physician indicated that the veteran's treatment 
was not in response to a medical emergency.  In any event the 
veteran had been stabilized prior to transport to the Kaiser 
emergency room.

The Board finds that the retirement homes refusal to call and 
EMS willing to transport the veteran to VAMC Sepulveda does 
not satisfy the criteria of 38 C.F.R. § 17.120(c) "when 
Federal facilities are unavailable."  There is no indication 
that an attempt to use the facility would not have been 
reasonable, sound, wise, or practicable nor is there any 
evidence that treatment would have been refused.  The 
unwillingness of the staff of a private facility to cooperate 
with the veteran's use of VA facilities does not abrogate the 
requirements of 38 C.F.R. § 17.120.  Because it was not the 
veteran who made the decision does not make the decision 
authorized.

The Board notes that at the time of discharge in January 1992 
it was reported that the VAMC did not have an available bed.  
That is not an indication that the facility was not available 
at the time of the veteran's seizure earlier in the day.

Hence, for the reasons set forth herein, the Board finds that 
the veteran has not met the initial burden of proof to 
establish that all criteria are met.  Consequently, he is not 
shown to be entitled to receive reimbursement of payment of 
unauthorized EMS transportation or ER treatment at Kaiser in 
January, March, May, and September 1992.  His claim must 
therefore be denied. Under the controlling law and 
regulations, the failure to meet any one of the enumerated 
criteria will defeat the claim. Therefore, the veteran's 
claim must be denied on the basis that it lacks legal merit. 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to payment or reimbursement by VA of unauthorized 
medical expenses transportation by Los Angeles Fire 
Department paramedics and emergency room treatment at the 
Kaiser Permanente medical facility in Panorama City, 
California on January 31, 1992, March 10, 1992, May 2, 1992, 
and September 26, 1992.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

- 10 -


- 1 -


